Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, 2 June 1810
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith



My Dear Son,
Atkinson, June 2d—1810—

your good Aunt Adams has made us a most agreeable visit—I wish you could accompanied her—She says you look relaxed, & are very unwell—That you are pressed with business, which you are obliged to attend yourself, & that induces you to set up late a nights—I have been long of the opinion, that midnight Oil never enriched the mind, nor the Purse—But in its consequences impoverished both—for Health soon falls its sacrifice— The morning is the time for business of every kind—& is a Friend, to the Muses, in particular— I have not  time by Master Somes, only to request you to come, & recruit here, with your Sister, she will do all in her power to make you happy— Mr Peabody joins in this request, with your most affectionate Mother—


E PeabodyI thank you for Mr Adams’ most excellent Lectures you were so good as to send. As to me, I am so far advanced in life that I must be content, if I can retain the Focus, the Sentiment, the Soul of an Author, but your Sister, when she is delighted with a Book, is not satisfied with this. She covets the appendages, the Drapery, the ornamental parts, which often renders the original more peculiarly pleasing— She folds them to her Bosom, & Treasures them in her Memory— May this Literary Deposit be a Fund, which in future Life, she may draw upon, that may prevent insipid conversation, improve hers, & render esteemed, & beloved—
Mr Somes is now going adieu, adieu—Take care of your health—